In an action, inter alia, to recover damages for breach of contract, plaintiff appeals from an order of the Supreme Court, Rockland County, entered February 9, 1977, which granted defendant’s motion for a change of venue from Rockland County to Madison County. Order affirmed, with $50 costs and disbursements. Appellant has not established that Special Term improvidently exercised its discretion in granting defendant-respondent’s motion for a change of venue. Such determination "lies 'largely in the discretion of the special term, and its determination of such motions will not be reversed on appeal unless it clearly appears that there was an abuse of that discretion, or that the court erred in coming to the conclusion it did’ ” (2 Weinstein-Korn-Miller, NY Civ Prac, par 510.11, citing McPonihe v Palmer, 76 Hun 116). Although the convenience of witnesses is of lesser consideration, it is, nevertheless, a factor to be considered (Karassik v Bereskin, 54 AD2d 557). More importantly, the action can be tried in Madison County almost immediately for there are only about 12 cases on the Ready Calendar of that county, whereas a *712protracted delay will be encountered in Rockland County. Note is also taken of the fact that the parties’ transactions largely occurred in respondent’s office and sole place of business located in Madison County; moreover, there is another action pending in that county between these parties. Cohalan, J. P., Titone, Hawkins and Suozzi, JJ., concur.